12DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species SEQ ID NOs: 98-102, non-bicyclic moiety, O-CH(CH3)-bridge, 2’-MOE, morpholino, phosphorothioate, single-stranded, and nucleobase 1091-1131 of SEQ ID NO: 1 in the reply filed on 11/2/21 is acknowledged.
Claims 37 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/21.
The species have been rejoined due to allowability of the base claim.

Allowable Subject Matter
Claims 1-8, 10-12, 14-19, 22, 30, 32, 34-36, and 43 are allowed.

Claim Objections
Claim 61 iso objected to because of the following informalities:  Claim 61 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 61 is/are rejected under 35 U.S.C. 102(a)1) or (a)(2) as being anticipated by Krieg et al. (US 2015/0141320 A1).
Krieg et al. teaches a single stranded oligonucleotide that comprises 15 nucleotides and is 100% complementary to nucleotides 17-30 in the instantly recited range of 1091-1131.  Therefore, the oligomer of Krieg et al. overlaps instant SEQ ID NOs: 101 and 102 at at least 12 contiguous nucleotides as these sequences start at nucleotide 1102 and 1114 of instant SEQ ID NO: 1, respectively.
The oligomer is 100% complementary to instant SEQ ID NO: 1 over its entire length.
See the SCORE result titled “20211116_151541_us-16-344-254-1_copy_1091_1131.SL80.rnpbm.” as follows:

RESULT 112
US-14-401-248-849208/c
; Sequence 849208, Application US/14401248
; Publication No. US20150141320A1
; GENERAL INFORMATION:
;  APPLICANT: RaNA Therapeutics, Inc.
;  APPLICANT:  The General Hospital Corporation d/b/a Massachusetts General Hospital
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR MODULATING GENE EXPRESSION
;  FILE REFERENCE: R0693.70015WO00
;  CURRENT APPLICATION NUMBER: US/14/401,248
;  CURRENT FILING DATE:  2014-11-14
;  PRIOR APPLICATION NUMBER: US 61/648,077
;  PRIOR FILING DATE: 2012-05-16
;  NUMBER OF SEQ ID NOS: 2142811
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 849208
;   LENGTH: 15
;   TYPE: DNA
;   ORGANISM: Homo sapiens
US-14-401-248-849208

  Query Match             34.1%;  Score 14;  DB 57;  Length 15;
  Score over Length       93.3%;
  Best Local Similarity   100.0%;
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         17 GTCTTTAGAAACTG 30
              ||||||||||||||
Db         15 GTCTTTAGAAACTG 2

Krieg et al. teaches single stranded oligonucleotides that are 15 nucleotides in length and comprise 2’-O-methyl modifications ([0023]-[0025]).
Krieg et al. teaches that the oligonucleotides described herein may be modified, e.g., comprise a modified sugar moiety, a modified internucleoside linkage, a modified nucleotide and/or combinations thereof [0136]. 
Krieg et al. teaches that the single stranded oligonucleotides are chimeric oligonucleotides that contain two or more chemically distinct regions, each made up of at least one nucleotide. These oligonucleotides typically contain at least one region of modified nucleotides that confers one or more beneficial properties (such as, for example, increased nuclease resistance, increased uptake into cells, increased binding affinity for the target) and a region that is a substrate for enzymes capable of cleaving RNA:DNA or RNA:RNA hybrids. Chimeric single stranded oligonucleotides of the invention may be formed as composite structures of two or more oligonucleotides, modified oligonucleotides, oligonucleosides and/or oligonucleotide mimetics as described above. Such compounds have also been referred to in the art as hybrids or gapmers [0167].
Krieg et al. teaches that the single stranded oligonucleotide comprises modified internucleotide linkages (e.g., phosphorothioate internucleotide linkages or other linkages) between at least two, at least three, at least four, at least five or more nucleotides. In some embodiments, the single stranded oligonucleotide comprises modified internucleotide linkages (e.g., phosphorothioate internucleotide linkages or other linkages) between all nucleotides [0025].
Krieg et al. teaches that the single stranded oligonucleotide can also include one or more nucleobase (often referred to in the art simply as "base") modifications or substitutions. As used herein, "unmodified" or "natural" nucleobases comprise the purine bases adenine (A) and guanine (G), and the pyrimidine bases thymine (T), cytosine (C) and uracil (U). Modified nucleobases comprise other synthetic and natural nucleobases such as 5-methylcytosine (5-me-C) [0195].
Krieg et al. teaches that compositions are provided that comprise any of the oligonucleotides disclosed herein, and a carrier. In some embodiments, compositions are provided that comprise any of the oligonucleotides in a buffered solution. In some embodiments, the oligonucleotide is conjugated to the carrier. In some embodiments, the carrier is a peptide. In some embodiments, the carrier is a steroid. According to some aspects of the invention pharmaceutical compositions are provided that comprise any of the oligonucleotides disclosed herein, and a pharmaceutically acceptable carrier [0027].
Krieg et al. teaches that phosphorus-containing linkages include, but are not limited to, phosphorothioates or chiral phosphorothioates.
Therefore, the claim is anticipated by Krieg et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635